                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SONIA VELAZQUEZ,                          CIVIL ACTION
               Plaintiff,

             v.

PROGRESSIVE AMERICAN INSURANCE            NO.    19-3665
COMPANY,
               Defendant.


                             MEMORANDUM

Joyner, J.                                      January    16 , 2020

     Presently before the Court are Defendant’s Motion to

Dismiss, (Def. Motion to Dismiss, Doc. No. 3), and the Response,

(Pl. Response, Doc. No. 4), thereto. For the reasons that

follow, the Motion will be granted.

                         Factual Background

     This case concerns a dispute over underinsured motorist

benefits. Plaintiff Sonia Velazquez alleges that she was

involved in a serious automobile accident in Florida. (Def.

Notice of Removal, Doc. No. 1, Pl. Compl., Ex. A ¶5.) Because

the driver who caused the accident was underinsured, Plaintiff

contends, Plaintiff is entitled to underinsured motorist

benefits from Defendant Progressive American Insurance Company.

(Id. ¶¶3, 5-6, 10, 15.) Accordingly, Plaintiff reports that she

previously initiated a request for underinsured motorist

benefits from Defendant. (Id. ¶11.) Plaintiff filed suit against

                                 1
Defendant in the Philadelphia Court of Common Pleas in June

2019. (Doc. No. 1, Ex. A.) Defendant then removed the case to

this Court. (Def. Notice of Removal, Doc. No. 1.)

     In Count I of the Complaint, Plaintiff alleges that

Plaintiff and Defendant disagree on how much Defendant owes to

Plaintiff for underinsured motorist benefits. (Doc. No. 1, Ex.

A, ¶13.) In Count II, Plaintiff contends that Defendant’s

conduct surrounding Plaintiff’s request for underinsured

motorist benefits amounts to bad faith under 42 Pa.C.S.A. §

8371, (id. ¶20), which provides remedies to insureds for bad

faith by insurers, 42 Pa.C.S.A. § 8371. Plaintiff seeks judgment

of at least $50,000, (id. ¶13), plus punitive damages, interest,

court costs, and attorney fees under § 8371, (id. ¶¶14-21).

Defendant moves to dismiss Count II under Fed. R. Civ. P.

12(b)(6). (Doc. No. 3 at 1; Def. Br. in Support of Motion to

Dismiss, Doc. No. 3-1 at 9.)

                               Analysis

                          Jurisdiction

     Subject matter jurisdiction in this case is proper under 28

U.S.C. § 1332(a)(1), as Plaintiff and Defendant are citizens of

different states and the amount in controversy exceeds $75,000.

28 U.S.C. § 1332(a)(1). (See Doc. No. 1, ¶¶4-8; Doc. No. 1, Ex.

A ¶¶1-2, 15.) We may exercise personal jurisdiction over

Defendant because Defendant has litigated the merits of its

                                  2
claim without contesting personal jurisdiction. See Richard v.

U.S. Airways, Inc., 2011 WL 248446, at *1 (E.D. Pa. Jan. 26,

2011).

    Legal Standards Under Fed. R. Civ. P. 12(b)(6) and Fed. R.
                          Civ. P. 8(a)(2)

     Under Fed. R. Civ. P. 12(b)(6), Courts should consider only

“the complaint, exhibits attached to the complaint, matters of

public record, as well as undisputedly authentic documents if

the complainant’s claims are based upon these documents.” Mayer

v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010). See also

Witasick v. Minnesota Mut. Life Ins. Co., 803 F.3d 184, 192 (3d

Cir. 2015). To survive a Rule 12(b)(6) motion to dismiss, the

complaint must contain sufficient factual matter accepted as

true “to state a claim that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 697 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). Importantly, Courts

should disregard “legal conclusions and ‘[t]hreadbare recitals

of the elements of a cause of action, supported by mere

conclusory statements . . . .” Ethypharm S.A. Fr. v. Abbott

Laboratories, 707 F.3d 223, 231 n.14 (3d Cir. 2013). Courts are

to take as true all of the factual allegations in the complaint

and the reasonable inferences that can be drawn from those

facts. Witasick, 803 F.3d at 192; Ethypharm, 707 F.3d at 225

n.1. Additionally, a Court may grant a Rule 12(b)(6) motion to


                                3
dismiss “if, ‘accepting all well-pleaded allegations in the

complaint as true, and viewing them in the light most favorable

to the plaintiff, plaintiff is not entitled to relief.’”

Ballentine v. United States, 486 F.3d 806, 810 (3d Cir. 2007).

     Additionally, Fed. R. Civ. P. 8(a)(2) specifies that “[a]

pleading that states a claim for relief must contain . . . . a

short and plain statement of the claim showing that the pleader

is entitled to relief . . . .” Fed. R. Civ. Pro. 8(a)(2). See

also Rosh v. Gold Standard Café at Penn, Inc., 2016 WL 7375014,

at *2 (E.D. Pa. Dec. 19, 2016).

    Count II – Insurance Bad Faith Under 42 Pa.C.S.A. § 8371

     Plaintiff asserts that Defendant, in processing Plaintiff’s

request for underinsured motorist benefits, acted in bad faith

in violation of § 8371. (Doc. No. 1, Ex. A ¶20.) Defendant

argues that Count II lacks sufficient factual allegations of

insurance bad faith; alternatively, Defendant contends that

because the underinsured motorist benefits policy is a Florida

insurance policy, Pennsylvania’s § 8371 is inapplicable here

under choice of law principles. (Doc. No. 3-1 at 1, 3, 9.)

     § 8371 provides that:

     In an action arising under an insurance policy, if the
     court finds that the insurer has acted in bad faith toward
     the insured, the court may take all of the following
     actions:
          (1) Award interest on the amount of the claim from the
          date the claim was made by the insured in an amount
          equal to the prime rate of interest plus 3%.

                                  4
          (2) Award punitive damages against the insurer.
          (3) Assess court costs and attorney fees against the
          insurer.

     § 8371. Courts define bad faith under § 8371 “as ‘any

frivolous or unfounded refusal to pay proceeds of a policy.’”

Krantz v. Peerless Indem. Ins. Co., 2019 WL 1123150, at *3 (E.D.

Pa. Mar. 12, 2019) (quoting Terletsky v. Prudential Property and

Cas. Ins. Co., 649 A.2d 680, 688 (Pa. Super. Ct. 1994)). See

also Kiessling v. State Farm Mut. Auto. Ins. Co., 2019 WL

634639, at *3 (E.D. Pa. Feb. 14, 2019); Eley v. State Farm Ins.

Co., 2011 WL 294031, at *3 (E.D. Pa. Jan. 31, 2011). Courts use

a two-part test to determine whether an insurer acted in bad

faith under § 8371. Klinger v. State Farm Mut. Auto. Ins. Co.,

115 F.3d 230, 233 (3d Cir. 1997). First, the insurance company

must lack “a reasonable basis for denying benefits under the

policy.” Krantz, 2019 WL 1123150, at *3. See also Kiss v. State

Farm Ins. Co., 2016 WL 2866540, at *2 (E.D. Pa. May 17, 2016);

Eley, 2011 WL 294031, at *3. Second, the insurer must have

either knowingly or “recklessly disregarded its lack of

reasonable basis in denying the claim.” Krantz, 2019 WL 1123150,

at *3. See also Kiss, 2016 WL 2866540, at *2; Eley, 2011 WL

294031, at *3. Of course, a plaintiff asserting a bad faith

action under § 8371 must go beyond merely pleading legal

conclusions unsupported by facts. Krantz, 2019 WL 1123150, at



                                5
*3; Kiessling v. State Farm Mut. Auto. Ins. Co., 2019 WL 634639,

at *3 (E.D. Pa. Feb. 14, 2019).

     For instance, in Kiessling, the plaintiffs argued that the

defendant acted in bad faith because the defendant allegedly

neglected to “(1) negotiate Plaintiffs’ underinsured claim; (2)

properly investigate and evaluate Plaintiffs’ underinsured

claim; and (3) request a defense medical examination of the

Plaintiffs.” Kiessling, 2019 WL 634639, at *2. Holding that the

plaintiffs’ bad faith claim was devoid of sufficient factual

support, the Court dismissed the plaintiffs’ complaint. Id. at

*4-5. Additionally, in Eley, the Court rejected the plaintiff’s

claim for bad faith arising from, among other purported

deficiencies, “[s]uch other acts to be shown through discovery,”

Eley, 2011 WL 294031, at *4, because the complaint lacked

sufficient factual support, id.

     Here, like the plaintiff in Kiessling, Plaintiff proclaims

bad faith on the basis of Defendant’s alleged “(a) failure to

negotiate plaintiff’s underinsured motorist claim; (b) failure

to properly investigate and evaluate plaintiff’s underinsured

motorist claim; [and] (c) failure to request a defense medical

examination of the plaintiff . . . .” (Doc. No. 1, Ex. A ¶18).

See also Kiessling, 2019 WL 634639, at *3-5. Additionally, like

the plaintiff in Eley, Plaintiff pleads bad faith stemming from

“such other acts to be shown through discovery.” (Doc. No. 1,

                                  6
Ex. A ¶18.) See also Eley, 2011 WL 294031, at *4. Plaintiff’s

allegations are analogous to the bad faith allegations that the

Court struck in Kiessling and Eley and, likewise, are merely

legal conclusions bereft of factual support. See also Krantz,

2019 WL 1123150, at *3; Kiss, 2016 WL 2866540, at *2. Thus,

Plaintiff’s bad faith claim likewise falls.

     Because Plaintiff would not be able to make out a claim

even if § 8371 was indisputably applicable here under choice of

law principles, we need not address whether choice of law

principles counsel applying § 8371. Further, Plaintiff has not

plead an alternative claim of bad faith under Florida law. Thus,

we grant Defendant’s Motion to Dismiss Count II for failure to

state a claim.

                           Conclusion

     We grant Defendant’s Motion to Dismiss regarding Count II.

An appropriate Order follows.




                                7
